UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7697


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JEFFREY LYNN MORGAN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (2:01-cr-00001-BO-1)


Submitted:    November 17, 2009            Decided:   November 25, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey Lynn Morgan, Appellant Pro Se. Eric Evenson, Rudolf A.
Renfer, Jr., Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jeffrey Lynn Morgan appeals the district court’s order

denying    his    motion    for    reduction    of   sentence     pursuant   to   18

U.S.C. § 3582(c) (2000).             We have reviewed the record and find

no reversible error.              Accordingly, we affirm for the reasons

stated by the district court.                  United States v. Morgan, No.

2:01-cr-00001-BO-1 (E.D.N.C. filed Aug. 26, 2009 & entered Aug.

27, 2009).       We dispense with oral argument because the facts and

legal    contentions       are    adequately    presented    in    the    materials

before    the    court   and      argument   would   not    aid   the    decisional

process.

                                                                           AFFIRMED




                                         2